Citation Nr: 0203564	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  00-14 415	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to service connection for chronic obstructive 
pulmonary disease and emphysema on a direct basis and as 
residual to inservice respiratory infection, or claimed as 
residual to the use of tobacco products during military 
service.

Whether there is new and material evidence to reopen the 
claim for entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from August 15, 1952 to December 8, 1965, and from June 28, 
1967, to service retirement on March 31, 1974, including 
service in the Republic of Korea from April 1953 to July 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of May 2000 and 
November 2001 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  The May 2000 
rating decision denied service connection for chronic 
obstructive pulmonary disorder on a direct basis or as 
residual to the use of tobacco products during military 
service, while denying service-connection for PTSD as not 
well-grounded.  The November 2001 rating decision continued 
the denial of service connection for PTSD on the grounds that 
no new and material evidence had been submitted to reopen 
that claim, and denied service connection for chronic 
obstructive pulmonary disease or emphysema as residual to 
inservice respiratory infection.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107].  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), governing reopening of previously and 
finally denied claims, effective August 29, 2001, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal addressing the reopening of 
a previously and finally denied claim was received at the RO 
on April 14, 2001, the regulations pertaining to reopened 
claims are inapplicable to this appeal.  In general, where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

The record shows that the veteran and his representative were 
notified of the provisions of the VCAA by RO letter of May 
14, 2002.  In addition, the RO has obtained the veteran's 
complete service medical records and his complete service 
administrative and personnel records.  Further, the RO has 
obtained all private and VA medical records identified by the 
veteran, and he has been afforded VA general medical and 
psychiatric examinations in December 1987, a VA PTSD 
examination in May 1997, a VA fee-basis PTSD examination and 
medical opinion in June 2001, and a VA fee-basis respiratory 
examination and medical opinion in June 2001.  He has further 
been granted additional time in which to submit evidence.  
The veteran has declined a personal hearing at the RO or 
before the Board, and in June 2001 executed a waiver of the 
60-day development letter, stating that he had no additional 
evidence to submit and asking that his case be forwarded to 
the Board. 

The record shows that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and of its duty to 
assist him in obtaining all evidence necessary to 
substantiate his claims have been fully met.  The appellant 
has not argued a notice or duty to assist violation under the 
VCAA, and the Board finds that there is no question that the 
appellant was fully notified and aware of the type of 
evidence required to substantiate his claims and of the 
provisions of the VCAA, and that nothing in the VCAA could 
change that.  The Board further finds that in view of the 
extensive factual development in the case, there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claims. 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist him in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  A chronic respiratory disorder, including COPD or 
emphysema, was not manifest during the veteran's periods of 
active service or on service retirement examination, and 
competent medical opinion has found that it is not more 
likely than not, but less likely, that his current COPD is 
residual to an inservice respiratory infection in 1954.

3.  The veteran's claim for service connection for COPD or 
emphysema as residual to tobacco use during military service, 
received April 14, 2000, lacks legal merit.

4.  A rating decision of August 1997 denied service 
connection for PTSD; that decision was not appealed and 
became final after one year.

5.  In April 2000, the veteran undertook to reopen his claim 
for service connection for PTSD by submitting additional 
evidence.

6.  The additional evidence submitted to reopen the veteran's 
claim for service connection for PTSD includes evidence which 
was not previously submitted to agency decisionmakers, which 
bears directly and substantially upon the specific matter 
under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

7.  The veteran did not engage in combat with the enemy 
during either of his periods of active service.

8.  The veteran does not have a diagnosis of PTSD based upon 
a verified stressor.

CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease or emphysema were 
not incurred in or aggravated by active service and is not 
residual to inservice respiratory infection.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West Supp. 2001);  38 C.F.R. § 
3.303(a) (2001).

2.  The claim for service connection for chronic obstructive 
pulmonary disease as a disability attributable to the use of 
tobacco products during military service is not legally 
meritorious.  38 U.S.C.A. §§ 1103, 1110, 1131 (West Supp. 
2001);  38 C.F.R. § 3.303(a) (2001); Sabonis v. Brown,  6 
Vet. App. 426, 430 (1994).  

3.  New and material evidence having been submitted, the 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5107(a), 5108 (West 1991 & Supp. 2001);  38 
C.F.R. § 3.156(a),(c) (2001);  Hodge v. West,  155 F.3d 1356 
(Fed. Cir. 1998).

4.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 
1154(b) (West 1991);  38 C.F.R. §§ 3.303(a), 3.304(d),(f) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has post-traumatic stress 
disorder (PTSD) as a result of his exposure to stressful 
combat experiences while serving in the Republic of Korea and 
in the Republic of Vietnam, and as a result of being required 
to fly on military transport aircraft that contained coffins.  
He further contends that he has chronic obstructive pulmonary 
disease (COPD) and emphysema due to a respiratory infection 
during active service in 1954 or, in the alternative, that 
such are the result of the chronic use of tobacco products 
which originated while in military service.  He contends that 
his initial claim for COPD as the result of the chronic use 
of tobacco products while in military service was filed prior 
to such claims being legislatively excluded effective June 9, 
1998.  


I.  The Evidence

The veteran's August 1952 service entrance examination 
disclosed no pertinent abnormalities.  A chest X-ray in 
October 1952 was negative.  His service medical records show 
that in April 1954, his command referred him to the 11th 
Field Artillery Aid Station because his unit was going into 
the field for two days.  Records from the 11th Field 
Artillery Aid Station noted that he had a history of 
recurrent urticaria (giant hives) since October 1953, and he 
was referred to the 24th Artillery Medical Battalion in 
Seoul.  At that facility, it was indicated that his problems 
stemmed from an allergic reaction to a penicillin shot he 
received in September 1953.  He was then seen at the 121st 
Evacuation Hospital in Seoul in April 1954, without 
improvement.  In May 1954, a doctor at the 11th Field 
Artillery Aid Station reported that he had seen the veteran 
since October 1953 for a chronic diurnal angioneurotic edema 
(giant hives), without improvement, and that when the veteran 
performed any manual labor causing him to perspire, his skin 
reacted and broke into giant hives.  Further, he related that 
this also occurs at night , interfering with the veteran's 
sleep, and that he had been evacuated to the 24th Medical 
Battalion and the 121st Evacuation Hospital in Seoul on two 
occasions for consultation, without results.  He recommended 
that the veteran again be evacuated to the 121st Evacuation 
Hospital for further study.  In May 1954, the veteran was 
hospitalized at the 121st Evacuation Hospital in Seoul for a 
work-up for recurrent urticaria (hives), thought to result 
from receiving a penicillin shot in September 1953.  

Following study at the 121st Evacuation Hospital, the 
attending physician noted in June 1954 that the veteran had 
been very resistant to therapy, and expressed the opinion 
that a large part of his problem was psychogenic, as he felt 
resentment toward members of his unit.  His lungs were clear, 
and a chest X-ray was negative.  As the veteran had been non-
effective for two months and his rotation date was in August 
[1954], he was given a P-3 profile (reduced physical capacity 
or stamina), and sent to the 382nd General Hospital in Japan 
for further work-up and reassignment.  In July 1954, 
following further study including a normal chest X-ray, a 
final summary from that facility determined that the 
veteran's urticaria was secondary to a dental infection in 
addition to functional elements, his P-3 profile was 
cancelled in July 1954, and he was returned to full duty with 
the hospital medical hold detachment pending rotation in July 
1954.  

The veteran's service medical records show that he was again 
seen in December 1955 for recurrent hives, and his history of 
hospitalizations in Korea, with no cause or effective 
treatment being found for that condition, was noted.  A work-
up for recurrent hives while posted to Germany in September 
1956 noted the veteran's statement that his attacks of 
urticaria "first started [when he] was in Korea after the 
war", and that work-ups in Korea and Japan disclosed no 
allergen, antihistamines were ineffective, and it was 
concluded that he was "dissatisfied with [his] 
environment."  His P-3 profile for poor physical capacity 
was restored.  Chest X-rays in September 1956 and in February 
1957 disclosed an essentially normal chest.  A report of 
periodic medical examination in June 1957 noted no 
abnormalities of the lungs or chest, and no psychiatric 
abnormalities.  A chest X-ray in August 1957 disclosed 
findings consistent with mild bronchitis and possible early 
pneumonitis changes, but chest X-rays in June 1958 and in 
September 1959 were negative for any abnormalities.  At the 
time of service separation and reenlistment in December 1959, 
his P-3 profile was still in effect.  

A chest X-ray in September 1961 was negative, and his profile 
noted no abnormalities in any area.  In February 1963, the 
veteran was admitted overnight for an upper respiratory 
infection.  He was seen in February 1973 with complaints of 
"chest pain at any time", thought to be anxiety-induced.  A 
medical history completed by the veteran at the time of 
service retirement noted his complaints of nervous trouble, 
while he denied respiratory symptoms.  A report of medical 
examination for service separation in October 1965 revealed 
no psychiatric abnormalities, his lungs and chest were 
unremarkable, and chest X-ray was negative.  

The veteran's service administrative and personnel records 
from his first period of service show that he served on 
active duty from August 15, 1952 to December 8, 1965.  
Following basic training, he was assigned to Battery A, 11th 
Field Artillery, in Japan for one month as a cook, then 
attended Food Service School, and his military occupational 
specialty (MOS) was Cook (94B) from March 13, 1953, to 
January 15, 1960.  He subsequently served as a cook with 
Battery A, 11th Field Artillery Battalion, in Korea from June 
20, 1953, to April 18, 1954, when he was hospitalized for 
urticaria, subsequently transferred to Japan in June 1954, 
and did not return to Korea.  He was posted to Germany from 
August 18, 1956, to August 6, 1959.  

The veteran attended Teletype Maintenance & Modification 
School and Teletype Equipment Repair School from January 10, 
1960 until September 18, 1960, and his MOS was changed to 
Teletypewriter Repairman (31J).  He was again posted to 
Germany from September 18, 1960, to February 24, 1964, where 
he served as a Teletypewriter Equipment Repair Supervisor 
from September 26, 1960 to December 18, 1963, and as Duty 
Foreman from December 19, 1963, until his return to the 
United States in February 24, 1964.  He was assigned as a 
Training NCO from March 23, 1964, to September 24, 1965, and 
attended Nike Radar & Computer Repairman school from 
September 25, 1964, to August 10, 1965, when his MOS was 
changed to Nike Tracking Radar Repairman (23M).  He served in 
that MOS until discharged from active duty on December 8, 
1965.  

The veteran's service administrative and personnel records do 
not indicate that he served in the Republic of Korea during 
his initial period of active service, but show that he served 
in Japan.  However, his service medical records reflect his 
presence in Korea during the period from April 1954 to June 
1954.  Those records show that he did not serve in a combat 
MOS, received no awards or decorations for valor, did not 
participate in any campaigns, and was not wounded.  He was 
awarded the Korean Service Medal and the Korean Campaign 
Medal. 

The veteran's June 1967 report of service reenlistment 
medical examination disclosed no psychiatric abnormalities, 
his lungs and chest were unremarkable, and a chest X-ray was 
negative.  He was admitted overnight for treatment of flu 
syndrome in February 1968, and a chest X-ray disclosed no 
areas of consolidation or effusion, and no bony 
abnormalities.  In January 1972, prior to going on emergency 
leave due to his father's commitment to a State institution, 
he was seen at the U.S. Air Force Dispensary, Kadena Air 
Force Base, Okinawa, for complaints of chest pain, and the 
impression was possible anxiety with psychosomatic symptoms.  
He was again seen for complaints of chest pain in November 
1972, and gave a history of "continuous chest pain for six 
months", as well as a history of "four heart attacks".  
Examination disclosed no cardiac abnormalities, and it was 
noted that the veteran had been given a compassionate 
reassignment due to the illness of his father.  The 
impression was anxiety and psychophysiologic symptoms, and he 
was given Valium, 5 mgs.  Another chest X-ray in January 1973 
was likewise negative.  On service retirement examination in 
October 1973, the veteran's psychiatric evaluation was 
normal, examination of his lungs and chest showed no 
abnormalities, and chest X-ray was negative.  

The veteran's service administrative and personnel records 
for his second period of active service show that he 
reenlisted on June 28, 1967, and served until service 
retirement on March 31, 1974.  During that period, he served 
as Instructor and Maintenance Section Chief (23U2H) from July 
5, 1967, to June 6, 1968, then attended Calibration Technical 
& Specifications school from June 7, 1968, to February 14, 
1969, when his MOS was changed to Calibration Specialist 
(34H).  He served as Senior Calibration Specialist from 
February 16, 1969, to July 14, 1969, and was posted to 
Okinawa on February 8, 1970, serving as Senior Calibration 
Specialist until his return to the United States on April 18, 
1972.  He was assigned to Fort Jackson, South Carolina, from 
May 17, 1972, and served as a Senior Calibration Specialist 
(34H), Video Specialist (26T), and Recruiter (00E) until 
service retirement on March 31, 1974.  

The veteran's service administrative and personnel records do 
not indicate that he served in a combat MOS, received awards 
or decorations for valor, was wounded, or participated in any 
campaigns.  He was awarded the National Defense Service 
Medal, the Vietnam Service Medal, and the Vietnam Campaign 
Medal.  

A hospital summary from William Beaumont Army Medical Center, 
dated in November 1985, shows that the veteran and his spouse 
had been residing in the Philippines when he experienced the 
onset of chest pain, non-radiating, intensified by movement 
but relieved by sitting up and leaning forward, and not 
accompanied by shortness of breath, nausea, vomiting or 
diaphoresis.  It was indicated that the chest pain occurred 
at night, woke him two or three hours after going to bed, and 
usually lasted approximately 10 minutes.  He related that he 
had first experienced chest pain 20 years previously, with 
recurrence 6 or 7 times since then, and that he had been told 
that the pains were caused by "heart attacks."  He related 
that he had "been told" that he had a myocardial infarction 
in 1985 and that he had emphysema, with no history of 
hypertension and an unremarkable surgical history.  He 
further reported smoking 1 pack of cigarettes daily for 35 
years (i.e., since 1950), and currently drank 3 cups of 
coffee daily, down from 15 cups of coffee per day.  He denied 
shortness of breath, dyspnea on exertion, orthopnea, or 
paroxysmal nocturnal dyspnea.  Examination disclosed no 
orthopedic, neurological, or cardiovascular abnormalities or 
motor, sensory or reflex deficits, and respiratory 
examination showed that his lungs were clear to auscultation, 
with no rhonchi, rales, or wheezing.  Chest X-ray revealed no 
evidence of infiltrates or effusion, an electrocardiogram 
revealed a normal sinus rhythm with nonspecific abnormalities 
of the ST-T waves, and esophagoduodoscopy (EGD) disclosed a 
normal esophagus with some nodular duodenitis.  Additional 
telemetry disclosed no significant pathology, and additional 
EKG's taken whenever the veteran complained of chest pain 
disclosed no cardiac abnormalities.  The most likely 
diagnosis was thought to be gastroesophageal reflux, and 
elevation of the head of his bed, with discontinuance of 
fatty foods and cigarettes, was recommended.  The diagnoses 
at hospital discharge were atypical chest pain, most likely 
secondary to gastroesophageal reflux; nodular duodenitis; and 
degenerative joint disease of the right knee.  

The veteran's original claim for VA disability compensation 
benefits, received October 30, 1987, sought service 
connection for several disabilities, including arthritis and 
a nervous condition.  The evidence in support of those claims 
included private treatment records from Dr. B.A.H., dated in 
August 1987, citing the veteran's complaints of chest pain 
and coughing, and showing that examination disclosed that he 
was afebrile and his lungs were clear.  A chest X-ray 
revealed streaky basilar infiltrates in both lung fields 
having the appearance of atelectasis, but the chest was 
otherwise normal.  

On VA general medical examination in December 1987, the 
veteran complained of recurrent chest pains, shortness of 
breath, and a history of heart attacks in 1973 and 1985.  
Examination disclosed that his chest was symmetrical, and his 
lungs were clear throughout.  A chest X-ray revealed a 
calcified granuloma at the mid lung field, with no other 
abnormalities.  No respiratory disorder was diagnosed.  

A December 1987 VA psychiatric examination report cited the 
veteran's combined 20 years of Army service, followed by 
employment with General Electric as an electronic equipment 
calibrator until 1981, when he became troubled by 
claustrophobia and developed a number of phobias and 
obsessive-compulsive phenomena, such as fear of heights, fear 
of flying, avoidance of traffic interchanges, compulsive 
counting, and multiple health complaints, including heart and 
chest pains, shortness of breath, nervousness and dizzy 
spells, headaches, numbness in his upper extremities, hives, 
and a great many psychosomatic manifestations of anxiety.  
Mental status examination disclosed no abnormalities other 
than "some classic neurotic things" such as compulsive-
obsessive disorder, spontaneous counting of things, 
claustrophobia, fear of heights and traffic interchanges, all 
of which were "best described" as a generalized anxiety 
disorder, manifested by motor tension, autonomic 
hyperactivity, apprehensive expectation, and scanning.  The 
diagnoses were obsessive-compulsive disorder, consisting of a 
compulsion to count things, and a generalized anxiety 
disorder, manifested by muscular tension and apprehensive 
expectation and scanning.  The major psychosomatic 
manifestations of autonomic hyperactivity were identified as 
ulcer symptoms, chest sensations and hives, and complaints of 
frequent upset stomach, feeling light-headed, dizziness, 
heart pounding and racing, frequently breaking out in hives, 
frequent muscle tension, and feeling on edge, hyperalert, and 
with trouble sleeping.  

A rating decision of March 1988 denied service connection for 
the veteran's claimed disabilities, including arthritis and 
obsessive-compulsive disorder, claimed as a nervous 
condition.  The veteran was notified of those determinations 
by RO letter of March 10, 1988 but failed to initiate an 
appeal, and that decision became final after one year.  

In a July 1991 letter, the veteran stated that he had 
obtained copies of service medical records showing treatment 
for "rheumatoid arthritis" in 1979 and for chest pain in 
1961 while serving in Frankfurt, Germany, and that he 
continued to experience those symptoms.  By RO letter of 
November 20, 1991, the veteran was informed that his claims 
for arthritis and for a heart condition had previously been 
denied, and that decision had become final.  He was informed 
of his right to submit additional evidence at any time, and 
notified of his right to appeal the current decision.  

On March 24, 1997, the veteran claimed service connection for 
PTSD with sleep disorders stemming from his service in Korea 
(1953-1954) and Vietnam (1970-1972.  He reported treatment 
for nerves in 1953 and 1954 at the 24th Evacuation Hospital 
in Sindia, Japan, and in 1963 and 1964 at the US Army 
Hospital, Frankfurt, Germany.  He further indicated that his 
wife was aware of facts concerning his illnesses.  He 
submitted documents showing that he had been married three 
times.  

An RO letter of April 1997 asked the veteran to complete and 
submit the enclosed PTSD Questionnaire, giving the specific 
inservice stressors he experienced, including dates, places, 
units of assignment, descriptions of the events, medals or 
citations received as a result of the events, and the names 
and other identifying information concerning any other 
individuals involved in the events.  He was also asked to 
submit any evidence from his service personnel file showing 
his unit of assignment, dates of assignment, participation in 
combat operations, wounds received in action, awards or 
decorations and official travel outside the United States, as 
well as reports from private or VA physicians, including 
clinical findings and diagnoses, and the RO would obtain that 
evidence.  In an accompanying letter, he was informed of the 
action being taken to process his claim.

A May 1997 report of private psychiatric examination and 
psychological testing by Dr. H.G.M., a private psychiatrist, 
and L.M., a clinician, stated that the veteran's current 
illness was a continuation of emotional trauma encountered 
during military service in the Korean War and the Vietnam 
War; that his current symptoms were difficulty sleeping more 
than three hours per night, intrusive thoughts/recollections, 
anxiety, flashbacks, and depression, nightmares, night 
terrors, night sweats, hot flashes, cold chills, tearfulness, 
hyperventilation, numbness, accelerated pulse rate, 
shakiness, panic, survivor guilt, anhedonia, diminished 
concentration, isolative patterns, feelings of impending 
doom, fear of losing control and thinking of "caskets, 
bodies flying, all the things that were in Korea and 
Vietnam."  It was further indicated that the veteran 
received numerous medals and ribbons, including the National 
Defense Service Medal, the Korean Service Medal, and the 
Vietnam Service Medal.  That report cited the traumatic 
military experiences claimed by the veteran, including his 
assertion that during the Vietnam War, he was stationed in 
Okinawa, but would fly to Vietnam for periods of 90 days to 
calibrate equipment; that he would fly "all over Vietnam"; 
and that he would fly from Vietnam back to Okinawa on 
aircraft with caskets aboard.  

In addition, the veteran stated that he once flew from Cam 
Ranh Bay to Dalat and was put up in a hotel, where his party 
were robbed and released by members of the Viet Cong.  He 
further related that in 1953, he had been assigned to guard 
prisoners of war while stationed 30 miles outside Taegu, 
Korea; that he discovered that 9,000 prisoners were missing; 
that he began having nervous spells and was given a P-3 
profile for his nerves and anxiety; and that he began to have 
spells of swelling and itching when he was anxious.  He 
indicated that his current nightmares were about "Screaming 
Mimi's" (the sound of artillery shells); flying in C-141's 
with caskets; and the bodies coming out of those caskets and 
falling all over him.  He further referred to "atrocities" 
he experienced during both the Korean and Vietnam Wars.  

The veteran further related that following service, he 
returned to the civilian sector to seek employment, but 
experienced difficulty in social, interpersonal, and 
employment functioning; that he had been married four times 
and divorced three times; that he keeps emotional distance 
between him and others, including his children; that he has 
no friends or support system and trusts no one; that he has a 
severe startle response, is irritable and on edge daily, with 
periods of hypervigilance; that he avoids crowds and shopping 
malls; that he tries to avoid memories of the war, but they 
are becoming stronger and more frequent; that he spends much 
of his time daily replaying scenes from Korea and Vietnam, 
including atrocities; and that he experiences conflict with 
authority and daily suicidal ideation, without intent.

Mental status examination disclosed that he was oriented, 
with intact cognition and no evidence of loosening of 
associations, and denied auditory, visual or tactile 
hallucinations.  Some paranoid delusional thinking was noted, 
and he exhibited a rigid posture, poor eye contact, slowed 
but exact speech, a flattened affect, and appeared to have 
problems with self-esteem, self worth, and self confidence 
issues.  His word association was considered to demonstrate 
depression, and poor performance in serial seven's and 
digital recall was considered to indicate impairment in short 
term memory and concentration loss, while his report of 
suicidal ideation, without intent, was believed indicative of 
poor judgment.  He was reported to block unusually painful 
and difficult memories about traumatic events, but was 
subsequently noted to have an internal preoccupation with 
traumatic events that occurred during the Korean and Vietnam 
wars.  

Psychological testing (PTSD Diagnostic Scale) showed that the 
veteran met the full criteria for PTSD, delayed onset, 
chronic, severe; scoring 51 out of a maximum of 51.  He 
further scored within the maximum, or most severe, range on 
depression testing (Beck's Depression Inventory); scored in 
the maximum range for hopelessness (Beck's Hopelessness 
Inventory); scored in the maximum range for anxiety (Beck's 
Anxiety Inventory); and produced results on the PTSD scale 
(PTSD Scale for DSM-IV) which reinforced his reports of 
anxiety, depression, and PTSD symptoms.  The examiners again 
stated that the veteran was suffering unresolved issues 
related to military service in the Korean and Vietnam Wars; 
that he experiences periods of severe depression, 
irritability, and panic; and that he might benefit from 
psychopharmacological support and psychotherapy to reduce his 
symptoms and to improve his social, interpersonal and 
employment functioning.  The Axis I diagnoses were PTSD, 
chronic, delayed onset, severe; and major depression, 
recurrent; Axis IV psychosocial stressors were listed as 
severe, consisting of no social support and family conflict; 
and his Global Assessment of Functioning(GAF) Score was 35 
currently and in the past year.  

A report of a VA AMIE Guidelines examination for PTSD, 
conducted in May 1997, noted the examiner's review of the 
claims folder.  That report cited the veteran's complaints of 
feeling anxious, sad and angry, with decreased sleep and 
appetite, being restless and occasionally suicidal, and 
dreaming about being on planes with caskets.  He indicated 
that he checks doors and windows frequently, keeps things in 
a certain place around the house, gets upset if things are 
not organized, and keeps a lot of old things.  He complained 
that he doesn't really have a very good life, while 
acknowledging that he is financially secure and that he 
enjoys drinking coffee with his friends.  The veteran stated 
that he was in service from 1952 to 1965, and from 1967 to 
1974; that he was around Taegu, Korea, in 1953, when "some 
Screaming Mimi's came in"; that he was part of a group 
assigned to guard prisoners, but when they arrived, the 
prisoners had already been released on orders from President 
Truman; that he was frightened that the prisoners might come 
back and kill him; and that he received the Korean Service 
Medal.  He further related that he was on Okinawa in 1970, 
going back and forth to Vietnam to check weapons calibration, 
and that he received a National Defense Service Medal, and a 
Vietnam Service Medal.  He reported an 11th grade education 
and GED certificate, and stated that following service he 
worked in nuclear power until 1979-1980, then worked in an 
overseas furniture factory until 1983, traveled to Russia 
from 1992 to 1994 and again for a few months in 1995, and has 
not worked since that time.  He indicated that his first 
marriage lasted 17 years; that his current marriage has 
lasted 4 years; and that he has a daughter and stepdaughter, 
aged 22 and 13 years, respectively.  

Mental status examination disclosed that he was alert, well-
oriented, polite, pleasant and cooperative, with goal-
directed speech, good thought production and continuity, good 
contact with reality; and no evidence of a thought disorder.  
Recent and remote memory were intact; immediate recall was 
two objects out of three after three minutes; and serial 
seven's times three were done with one error.  His 
intelligence was average, insight and judgment were good, and 
he was not suicidal or homicidal.  The examiner stated that 
the veteran did not meet the full criteria for PTSD, but had 
some generalized nightmares about flying on planes with 
caskets, and that his psychiatric disability was secondary to 
a compulsive-obsessive disorder and generalized anxiety 
disorder.  The Axis I diagnoses were compulsive-obsessive 
disorder and generalized anxiety disorder; the Axis III 
problems were identified as COPD, hypertension, and 
arthritis; the Axis IV psychosocial stressor was 
unemployment; and the Axis V GAF score was 65.

In a PTSD Questionnaire, submitted in August 1997, the 
veteran reported stressful incidents which included flying 
from Vietnam to Okinawa with caskets containing dead American 
soldiers from 1967 to 1974; being robbed and held hostage by 
gun-wielding Viet Cong in Dalat, Vietnam, from 1967 to 1974; 
and being given a P-3 profile between 1952 and 1965 due to a 
nervous disorder and anxiety disorder while serving outside 
Teagu, Korea, as a prison guard for Korean POW's, who 
escaped.  

A rating decision of August 1997 denied the claim for service 
connection for PTSD on the ground that no new and material 
evidence has been submitted; that the actual occurrence of 
the claimed stressors was not established; that there was no 
evidence that the veteran had served in combat; that the 
veteran's stressor stories were discrepant (i.e., 
inconsistent and conflicting); and that the veteran's 
stressor stories were of insufficient detail for verification 
purposes.  The veteran was notified of that decision by RO 
letter of September 15, 1997, with a copy of the rating 
decision, and informed of his right to appeal that decision 
and to request a personal hearing.  He failed to initiate an 
appeal, and that decision became final after one year.  

On April 14, 2000, the veteran claimed service connection for 
emphysema, claimed as due to tobacco use which began in 1953 
while in combat in Korea, and reopened his claim for service 
connection for PTSD with major depression.  He enclosed 
letters from two private physicians, lay statements from his 
spouse and daughter, and his own written statements.

A January 1, 2000, letter from Dr. M.K.S., a private 
physician, stated that he was writing at the veteran's 
request; that he had been treating the veteran since early 
1997; that the veteran has COPD with chronic bronchitis, 
emphysema, and significant complications; and that he also 
has PTSD with anxiety and panic attacks, and is being seen by 
Dr. R.T.B., a psychiatrist. 

A January 1, 2000, letter from Dr. R.T.B., a private 
psychiatrist, stated that he began seeing the veteran on a 
monthly basis in December 1998; that he believes that the 
veteran suffers from panic disorder as well as major 
depression and PTSD; that his PTSD symptoms include frequent 
nightmares, hypervigilance, cold sweats, and crying and 
screaming in his sleep.  His medications were Celexa, 40 mgs. 
bid; Klonopine, .5 mgs., qid; Remeron, 15 mgs., qam; and 
Seroquel, 25 mgs., tid; and 50 mgs., qhs.

An April 2000 lay statement from the veteran's spouse, who 
married him in Moscow in March 1993, described the veteran's 
childhood, his military service, the onset of his tobacco 
use, and the encouragement of his smoking habit by the 
military; as well as the symptoms of his emphysema, including 
shortness of breath and panic attacks when he cannot catch 
his breath.  In addition, she related that the veteran wakes 
in a sweat and takes some time to realize that he is not in 
Vietnam anymore; that he has convinced himself that he does 
not have any friends, and that her support alone is not 
enough.  She further stated that the content of her letter 
represented the veteran's thoughts as reflected through her.  

A lay statement from the veteran's daughter, received in 
April 2000, stated that she knew little about the veteran's 
military service, but noted that he currently experienced 
difficulty breathing which he blamed on smoking while on 
active duty.  She indicated that the veteran has to wait 
hundreds of hours in clinics to be admitted, with people all 
around him; that he feels that people are breathing his 
oxygen and suffocating him; and that he has a hard time 
sitting at the table with her because she "breathes his 
oxygen."  

A lay statement from the veteran, received in April 2000, 
stated that his sleeping pattern was worsening because of not 
being able to sleep or wake up; that he was taking medication 
for those problems, without significant relief; that as soon 
as he closes his eyes, horrible dreams from his past start 
hounding him; that he is afraid to wake up because it will be 
difficult to go back to sleep; that he is afraid go to sleep 
because his nightmares are so real and will never leave him 
alone; that he sleeps on the couch fully dressed because of 
the fear of not being able to get up on his own; and that he 
frequently dozes in a chair because it will be easier to get 
up.  He further complained of being tired and angry because 
of being unable to rest, of forgetting the date; of 
difficulty in carrying out the activities of daily living; 
and of anxiety causing concerns that the walls will suffocate 
him while taking a shower, or that he will fall and pass out 
while getting the mail.  He indicated that he took comfort 
from the presence of his family.  In addition, he discussed 
his anger and rage about not getting help from doctors and 
institutions, his self-involvement in his own problems, the 
aggravation he feels toward his family and friends, his 
perception that they are indifferent to or ridicule his 
problems, causing him to lose his temper as a means of 
getting attention.  He related that he gets mad for no 
reason, e.g., the food is not ready, the water is not running 
fast enough, his wife is half a second late, the sun is not 
shining, the moon is not full, etc.

The veteran enclosed the final page of an April 2000 private 
hospital summary showing diagnoses of end-stage COPD, and cor 
pulmonale with peripheral edema, currently stable with a poor 
prognosis.  In addition, he enclosed a copy of an April 1999 
letter inviting him to a reunion of veterans who were 
stationed at Herzo Base, Germany, between January 1956 and 
December 1958. 

A rating decision of May 2000 denied service connection for 
PTSD as not well grounded, and denied COPD on a direct basis 
or as residual to the use of tobacco products during military 
service.  The veteran was notified of those determinations by 
RO letter of May 23, 2000, with a copy of the rating 
decision, which informed him of the issues addressed, the 
evidence considered, the decisions reached, the reasons and 
bases for those decisions, and of his right to appeal those 
decisions and to have a personal hearing.  

Following the receipt of his Notice of Disagreement, a 
Statement of the Case was issued in June 2000, which notified 
the veteran of the evidence considered, the adjudicative 
actions taken, the pertinent law and regulations, his 
responsibility to provide evidence to support his claims, the 
decisions reached, and the reasons and bases for those 
decisions. 

By RO letter of May 2001, the veteran and his representative 
were notified of the provisions of the VCAA and that his 
claims were being reconsidered based upon that change in the 
law; that he should submit any additional evidence to support 
his claims; that the RO would obtain any additional medical 
or non-medical evidence he identified, and that he should 
complete and return the enclosed 60-day waiver if he had no 
additional evidence to submit.  

With his Substantive Appeal, the veteran submitted the 
original letter from Dr. M.K.S, dated in January 2000, with a 
June 2000 annotation stating that the veteran's PTSD is 
secondary to his military service in Vietnam when he was 
involved in the transport of dead bodies of soldiers.  

An RO letter of February 2001 again asked the veteran to 
submit any additional evidence in support of his claims, and 
that the RO would assist him in obtaining any additional 
medical or nonmedical evidence identified.  In response, the 
veteran submitted duplicate copies of portions of his service 
medical records; and duplicate copies of the May 1997 report 
from Dr. H.G.M. and clinician L.M., and the January 2000 
letters from Dr. R.T.B.  He further submitted a statement 
declining to waive the 60-day waiting period and asserting 
that his nervous condition goes all the way back to when he 
was in the military in 1953-1954, and was sent from Korea to 
the 382nd General Hospital for hives, a breathing disorder 
and nerves [sic].  He further asserted that letters from his 
physicians show diagnoses of PTSD, and that his claim for 
COPD secondary to tobacco use was submitted when the "window 
was open" to file such claims.  

A June 2001 report of special VA fee-basis respiratory 
examination cited the examiner's review of the veteran's 
claims folder and medical records, and his interview with the 
veteran.  It was noted that urticaria may be due to a variety 
of sources, including food, emotional stress, and unknown 
etiologies.  The reporting specialist noted that in February 
1997, Dr. M.K.S. diagnosed COPD in the veteran, and that he 
showed June 1972 as the date of onset.  The examiner further 
cited a history offered by the veteran that he served in the 
military from 1952 to 1954; that he began smoking during the 
Korean war; that he smoked one and one-half packs of 
cigarettes daily for approximately 30 years [sic]; and that 
the veteran asserted that he developed a hive-like allergic 
reaction diagnosed as urticaria during the Korean War in 
1953, and subsequently experienced progressive shortness of 
breath, but had continued to smoke until the past year.  He 
further noted letters from the veteran's spouse and daughter 
indicating that he started smoking in service and continued 
thereafter, subsequently developing progressive dyspnea and 
limitation of activities due to emphysema later in life.  The 
veteran currently reported difficulty breathing on excursion, 
and that he required continuous oxygen therapy, but had never 
been on a ventilator or admitted to the ICU.  

The veteran reported current difficulty breathing, requiring 
continuous oxygen therapy for his respiratory condition, with 
limitation in all activities of daily life due to his 
diagnosed COPD, and such was confirmed on current clinical 
examination, chest X-ray, and pulmonary function testing.  
The pulmonary function studies could not be completed because 
the veteran indicated that he "could not get any air out."  
The examining specialist stated that the diagnosis was COPD.  
He further expressed his medical opinion that it was not as 
likely as not, but less likely, that the veteran's current 
condition was a residual of his respiratory infection in 
1954.  He further expressed the opinion that the likelihood 
was greater than 50 percent that the veteran's current COPD 
is due to his history of tobacco abuse, not a residual of a 
respiratory infection.  He further stated that he was unable 
to ascertain from the medical records whether the veteran's 
1954 respiratory infection was subsequently managed as a 
bronchospasm disorder or obstructive lung disease, but noted 
that the contemporaneous medical records indicated that the 
1954 respiratory condition was of allergic origin.  

A report of special VA fee-basis psychiatric examination, 
conducted in June 2001, noted the veteran's complaints of 
poor sleep, depression and feeling that nobody cares, taking 
antidepressants, and getting angry over trivial matters.  He 
further cited a history offered by the veteran of serving in 
the artillery in Korea from March 1953 until August 1954 and 
in Vietnam from 1970 to 1971.  He asserted that he was in 
battle in Korea and feared for his life; that artillery 
shells were falling around him; that he saw body bags going 
out; and that he has nightmares three or four nights a week 
of being overrun by the North Koreans, with a history of 
awakening, crying out, and occasionally hitting his spouse.  
He further related that he was in the Vietnam War, where he 
was involved with dead bodies and caskets being sent out, and 
recounted classic PTSD symptoms.  He reported that after 
service retirement, he worked until 1979 as a calibration 
specialist on nuclear reactors, operated furniture factories 
in Thailand and the Philippines until 1990, when he went to 
Russia and engaged in selling food and locomotives until his 
retirement in 1995.  

Mental status examination disclosed that he was well-
oriented, with spontaneous, coherent and relevant speech, and 
no evidence of blocking or slowing, and without 
circumstantiality, impairment of thought processes or ability 
to communicate.  He was adequately organized, there was no 
evidence of impairment of impulse control or panic attacks, 
and his memory was generally good, as he could remember the 
examiner's office address.  Some evidence of possible 
delusions or hallucinations was noted, consisting of the 
veteran's statement that he sometimes thinks he hears people 
outside the house, or sees them going by.  The veteran 
reported frequent suicide-type feelings, without attempt; 
bathing every other day and shaving when he feels like it; 
and frequently checking the doorknobs.  He indicated that he 
sleeps from 10:00 p.m. to 5:00 a.m., but is up five or six 
times per night due to nightmares of being overrun by the 
North Koreans.  

The psychiatric examiner expressed the opinion that the 
veteran met the criteria for PTSD because he experienced 
situations of having artillery shells explode around him, 
fear of being killed or of being overrun by the North Koreans 
while in the artillery during the Korean War (Criteria A); 
that he has recurrent intrusive recollections of his war 
experiences, including distressing dreams of events, seeing 
dead people and caskets, and of being overrun by the North 
Koreans (Criteria B); that he reported estrangement from his 
family following return from war assignments, and tries to 
avoid things which remind him of war (Criteria C); and that 
he has difficulty staying asleep, wakes five or six times a 
night, has nightmares three or four times a week, is 
irritable over trivial things, and has an exaggerated startle 
response to loud noises, with jumps and jerks (Criteria D).  
The Axis I diagnoses was PTSD; Axis IV psychosocial stressors 
appeared to be related to thoughts of the war situation 
[sic], and avoiding people; and the Axis V GAF score was 50-
60 currently and for the past year.  

In a June 2002 letter, the veteran took issue with the 
reference to him as a "non-combatant", stating that he 
reenlisted in Vietnam in 1971-1972, where he was a 
calibration specialist, and experienced stress when he 
convoyed to infantry and artillery positions to calibrate 
artillery pieces; that when he was assigned as a courier, he 
was required to ride aboard cargo aircraft with caskets from 
Vietnam to Okinawa; that he read the tags on those caskets 
and "wanted to know why them and not me (survivor guilt)."  
He stated that he hoped that this adequately explains his 
"non-combatant" status, cited the evidence of record, and 
certified that he had no further evidence to submit and 
requested that his appeal be forwarded to the Board.  

A rating decision of November 2001 continued to deny service 
connection for PTSD on the grounds that new and material 
evidence has not been submitted to reopen that claim, and 
denied service connection for COPD on a direct basis or as 
residual to inservice respiratory infections. and on the 
basis of his use of tobacco products while in military 
service.  A Supplemental Statement of the case was issued in 
November 2001 notifying the veteran of the issues addressed, 
the additional evidence considered, the adjudicative actions 
taken, the pertinent law and regulations, the decisions 
reached, and the reasons and bases for those decisions.  The 
veteran was further notified of that action by RO letter of 
December 2001, with a copy of the rating decision. 

II.  Analysis

Whether New and Material Evidence has been Submitted to 
Reopen the Claim of Service Connection for PTSD

The veteran's original claim for service connection for PTSD, 
received in March 24, 1997, was denied by rating decision of 
August 1997.  The veteran did not appeal that adverse 
determination, and that decision became final after one year. 

In April 2000, the veteran claimed service connection for 
COPD and undertook to reopen his claim for service connection 
for PTSD by submitting additional evidence.  Those claims 
were denied by rating decision of May 2000, which denied the 
claim for COPD on the merits and denied service connection 
for PTSD as not well-grounded, but did not then address the 
issue of new and material evidence.  The veteran timely 
appealed the denial of those claims and, following the 
issuance of a Statement of the Case, perfected his appeals.  

Under Barnett v. Brown,  83 F.3d. 1380 (Fed.Cir.1996), any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, a potential 
jurisdictional defect may be raised by the court or tribunal 
sua sponte or by any party and at any stage in the 
proceedings and, once apparent, must be adjudicated.  Title 
38 U.S.C.A. § 7104(b) does not vary the Board's jurisdiction 
according to how the RO ruled.  Accordingly, in order to 
afford the appellant every equitable consideration, the Board 
must independently address the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for PTSD following the 
prior final rating decision of August 1997, as well as 
addressing that issue on the merits.  

In general, RO decisions which are unappealed become final.  
See  38 U.S.C.A. § 7105;  38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200 (2001).  The veteran did not file 
a Substantive Appeal (VA Form 9) to perfect his appeal of the 
August 1997 denial of his claim for service connection for 
PTSD, and that decision became final after one year.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R.  
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist has been fulfilled.  See Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Once the 
evidence is found to be new and material and the claim is 
reopened, the presumption that the evidence is credible no 
longer applies.  In the following adjudication [i.e., de novo 
review], the RO must determine both the credibility and 
weight of the new evidence in the context of all the 
evidence, both old and new.  Justus v. Principi,  3 Vet. App. 
510, 513 (1992);  Kates v. Brown,  5 Vet. App. 93, 95 (1993).

The Court has announced a three-step analysis that VA must 
perform when a veteran seeks to reopen a final decision based 
on the submission of new evidence.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc).  The three prongs of the new 
Elkins test are as follows: (1) VA must first determine 
whether the veteran has presented new and material evidence 
under  38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under  38 U.S.C.A. § 5108; (2) if new and 
material evidence has been presented, immediately upon 
reopening the claim, VA must decide whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the reopened claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a); and (3) if the claim is well grounded, 
VA may then proceed to evaluate the merits of the claim but 
only after ensuring that the duty to assist under  
38 U.S.C.A. § 5107(a) has been fulfilled.  Elkins, id.  If 
the additional evidence presented is not new, the inquiry 
ends and the claim may not be reopened.  Smith (Russell) v. 
West, 12 Vet. App. 312 (1999).

The amendment to  38 U.S.C. § 5107(a) created by Public Law 
No. 106-475 (the VCAA) eliminates step (2), above, of the 
Elkins decision, requiring that the claimant establish that a 
reopened claim is well-grounded prior to a determination on 
the merits.  Thus, the Board need only determine whether new 
and material evidence has been submitted to reopen the 
veteran's claim for service connection for PTSD, and, if so, 
whether the duty to assist the veteran has been fully met, as 
required under  38 U.S.C. § 5107(a) (codified under  
38 U.S.C. § 5103A). 

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  38 C.F.R. § 3.156(c) (2001).  

The Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for 
PTSD, previously finally denied by rating decision of August 
1997.  That evidence consists of physician reports diagnosing 
PTSD in the veteran, and service department administrative 
and personnel records of the veteran which constitute 
official service department records which have now been 
located and forwarded to the VA.  In view of the specific 
provisions of 38 C.F.R. § 3.156(a) and (c), the Board finds 
that additional evidence has been added to the record which 
was not previously submitted to agency decisionmakers, which 
bears directly and substantially upon the specific matter 
under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R.  § 3.156(a); Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

As the claim for service connection for PTSD has been 
reopened, the Board will conduct a de novo review, 
considering the entire evidentiary record in this case, both 
old and new. 

Service Connection

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 
3.303(a) (2001).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
psychosis, when manifested to a compensable degree within the 
initial post service year.  38 C.F.R. §§ 3.307, 3.309(a) 
(2001). 

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1131 (West Supp. 
2001).  Clear and unmistakable evidence that the disability 
existed prior to service will rebut this presumption.  38 
U.S.C.A. § 1111 (West 1991 ); 38 C.F.R. § 3.304(b) (2001).

In addition, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (2001).  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  Title 38 C.F.R. 
§ 3.303(b) is applicable if the chronic condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).


Notwithstanding the lack of a diagnosis of a particular 
disease during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West Supp. 2001);  38 C.F.R. 
§ 3.303(d) (2001); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).  
Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d) (2001).  

The specific evidentiary standards and procedures in  
38 U.S.C.A. § 1154(b) only apply once combat service has been 
established.  In the absence of any definition of the phrase 
or its terms in any applicable statute or regulation, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally taken part 
in a fight or encounter with a military foe or hostile unit 
of instrumentality.  The phrase would not apply to veterans 
who served in a general "combat area" or "combat zone" but 
did not themselves engage in combat with the enemy.  The 
issue must be resolved on a case-by-case basis, assessing the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  VAOPGCPREC 12-99 .  

Service Connection for PTSD

The record includes several new medical reports and 
statements in support of the veteran's claim for service 
connection for PTSD.  There is, therefore, no controversy as 
to whether the record includes new and material evidence 
warranting reopening of the claim.  In addition, the veteran 
has argued the merits of the underlying claim based on the 
laws and regulations governing claims for service connection.   
Because the veteran has had adequate notice and an 
opportunity to present his arguments, the Board may address 
the underlying claim for service connection for PTSD.  
Bernard v. Brown, 10 Vet.App. 384 (1993).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993) the United States 
Court of Appeals for Veteran's Claims (the Court) set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. § 1154(b), 38 C.F.R § 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much. Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's MOS to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).  If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, 
conditions, or hardships of such service."  Zarycki, 6 Vet. 
App. at 98.

The requirement of 3.304(f) for "'credible supporting 
evidence' means that 'the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor.'"  However, "credible supporting 
evidence" need not be service department evidence.  See 
Moreau, 9 Vet. App. at 395 (1996).  A non-combat veteran's 
claim must be denied if the preponderance of the evidence is 
against the claim.  By preponderance of the evidence is meant 
that the truth of the fact in controversy is "more likely 
than not."  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991).  Conversely, a combat veteran's claim cannot be 
denied unless there is "clear and convincing evidence" to 
the contrary as to the service incurrence or aggravation 
element.  By "clear and convincing" is meant that there is 
a "reasonable certainty of the truth of the fact in 
controversy."  See Vanerson v. West, 12 Vet. App. 254 
(1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994).  The VA is not required to accept 
the veteran's assertion that he engaged in combat.  Gaines v. 
West, 11 Vet. App. 353 (1998).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio, 9 Vet. App. at 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  Moreau, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The Board finds that the veteran did not serve in combat with 
the enemy during either period of active service.  The record 
shows that the veteran was posted to Japan and assigned to 
Company A, 11th  Artillery Battalion, in February 1953 as a 
cook; that he was sent to Food Service School and returned to 
his company with the MOS of Cook.  While his service 
administrative and personnel records show that he was posted 
to Japan during this period, his service medical records 
beginning in April 1954 indicate that he served in Korea from 
at least October 1953, when he began regular consultations 
for atypical urticaria, manifested by giant hives.  In June 
1954, he departed the 121st Medical Evacuation Hospital in 
Seoul, Korea for treatment of that condition at the 382nd 
General Hospital in Japan, and did not return to Korea.  

In addition, the veteran's service medical records show that 
the veteran's command referred him to the 11th Field 
Artillery Battalion Aid Station in April 1954 because his 
unit was "going into the field for two days", which does 
not suggest a combat deployment, and that during his 
treatment for hives in Germany in September 1956, the veteran 
related that his attacks of urticaria "first started [when 
he] was in Korea after the war (emphasis added)." 

Based upon the foregoing, the Board finds that the veteran 
did not serve in combat in Korea, as combat had ended by the 
time he was posted to Korea.  Further, the Board notes that 
the veteran's MOS was Cook, which is not a combat MOS, and 
that he did not receive awards or decorations for combat.  
While the veteran and some examiners have called attention to 
his receipt of the Korean Service Medal and the Korean 
Commendation Medal, such are not combat awards or 
decorations.  Instead, the Korean Service medal was awarded 
to every U.S. serviceman who served in the Republic of Korea 
during the Korean Conflict (June 27, 1950-January 31, 1955), 
while the Korean Campaign Medal was awarded for meritorious 
service during the Korean Conflict.  The receipt of either of 
those medals does not establish that the veteran served in 
combat, a matter apparently overlooked or unknown to those 
physicians who cited that as evidence of the veteran's 
exposure to combat trauma.

The Court has held that the Board has the duty to assess the 
credibility and weight to be given the evidence, but must 
provide reasons and bases for rejecting critical 

evidence, expert or otherwise.  Gilbert v. Derwinski,  1 Vet. 
App. 49, 58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 
(1991).  While the evidence shows that the veteran has cited 
nightmares of "Screaming Mimi's" and the escape of 9,000 
North Korean prisoners of war as traumatic events, the record 
includes no evidence that the veteran served in Korea during 
active hostilities, and the evidence shows that there was no 
"escape" of 9,000 prisoners of war, as asserted.  Rather, 
those individuals were exchanged on and after April 20, 1953, 
pursuant to agreement between United Nations forces, North 
Korea and China.  The veteran's assertions that the prisoners 
"escaped" or, alternatively, that he feared that the 
exchanged prisoners of war would return to kill him are not 
credible.  The Board finds that the evidence, including the 
dates of the veteran's service in the Republic of Korea, the 
historical evidence cited, his non-combat MOS, and the 
absence of combat awards or decorations militate against a 
conclusion that the veteran served in combat while in the 
Republic of Korea.  

The Board has also considered the veteran's claim of combat 
and non-combat stressors while serving in the Republic of 
Vietnam.  "Service in Vietnam" includes service in the 
waters offshore, or service in other locations if the 
conditions of  service involved duty or visitation in 
Vietnam.  38 C.F.R. § 3.313 (2001).  However, the veteran's 
service administrative and personnel records show that the 
veteran's several MOS's during his second period of active 
service from June 28, 1967, to service retirement on March 
31, 1974, included Instructor and Maintenance Section Chief 
(23U2H); Calibration Specialist and Senior Calibration 
Specialist (34H); Video Specialist (26T), and Recruiter 
(00E), none of which represents a combat MOS.  The veteran 
received the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal, none of which 
are combat awards, medals, or decorations.  Rather, the 
National Defense Service Medal was awarded to all personnel 
for honorable active service for any period between January 
1, 1961 and August 14, 1974.  See Manual of Military 
Decorations and Awards, 6-1 (Department of Defense Manual 
1348.33-M, July 1990).  The Vietnam Service Medal was awarded 
to all members of the Armed Forces of the 
United States serving at any time between July 4, 1965, and 
March 28, 1973, in Vietnam or in Thailand, Laos, or Cambodia 
or in the airspace thereover in direct support of operations 
in Vietnam.  Id. at 6-1.  Similarly, a Republic of Vietnam 
Campaign Medal was awarded to all service personnel within 
the cited theater, and it is not determinative of combat 
participation.  See Army Regulation 672-5-1, 28. 

The veteran's service administrative and personnel records 
show that he was posted to Okinawa on February 8, 1970, where 
he served as Senior Calibration Specialist until his return 
to the United States on April 18, 1972.  His receipt of the 
Vietnam Service Medal and Vietnam Campaign Medal does not 
establish that the veteran participated in combat or was 
exposed to combat stressors in Vietnam.  Based upon the 
absence of evidence of a combat MOS, the award of combat 
medals or decorations and the absence of documentary evidence 
that he served with a combat unit in the Republic of Vietnam, 
the Board concludes that the veteran did not engage in combat 
against the enemy during either of his periods of active 
service, and is not entitled to the lightened evidentiary 
burden accorded combat veterans under the provisions of 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d). 

While the veteran has asserted that he experienced stress 
when he convoyed to infantry and artillery positions while in 
Vietnam to calibrate artillery pieces, such does not 
constitute evidence of participation in combat.  Further, he 
asserts that when he was assigned as a courier, he was 
required to ride aboard cargo aircraft carrying caskets from 
Vietnam to Okinawa, and that while staying at a hotel in 
Dalat, Vietnam, his party was robbed at gun-point and 
released by members of the Viet Cong.  None of those events 
constitute a combat, and, as previously noted, the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio, 9 
Vet. App. at 166 (1996).  

The veteran has also submitted reports of private treatment 
and private and VA psychiatric examinations showing diagnoses 
of PTSD.  However, those reports rely upon the veteran's 
self-report of symptomatology, as well as a history of combat 
and stressful events related by the veteran (artillery shells 
exploding around him; 9,000 escaped POW's; fear of being 
overrun by North Koreans; flying in cargo aircraft with 
bodies from Vietnam to Okinawa) which are otherwise without 
support or substantiation in the evidentiary record, and his 
receipt of medals which are assumed to establish combat 
service, but do not.  The June 2000 annotation from Dr. 
M.K.S. stating that the veteran's PTSD is secondary to his 
military service in Vietnam when "he was involved in the 
transport of dead bodies of soldiers" is completely without 
substantiation in the record.  In addition, Dr. M.K.S. is a 
specialist in internal medicine, not a psychiatrist (Source: 
American Medical Association), and is not shown to have any 
expertise in the field of psychiatry.  As previously noted, 
an opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Although the veteran has asserted that he was given a P-3 
profile between 1952 and 1965 due to a nervous disorder and 
anxiety disorder, a P-3 profile does not refer to psychiatric 
impairment which, if present, is addressed under the prefix 
"S".  The service medical records show that the veteran was 
never assigned a profile, temporary of permanent, for 
psychiatric impairment, and his contentions to the contrary 
are without merit.  To the same point, his service medical 
records show that his P-3 profile was assigned from June 1954 
to July 1994, and from September 1956 to December 1959.

Although private and VA psychiatric reports cite the 
veteran's reported symptoms of difficulty sleeping more than 
three hours per night as evidence of emotional trauma 
encountered during military service in the Korean War and the 
Vietnam War; the November 1985 hospital summary shows that 
the veteran complained that he was regularly awakened two or 
three hours after going to bed by nocturnal chest pain.  
While the veteran may complain of long-term trouble sleeping, 
the evidence shows that he tends to attribute such subjective 
complaints to the disability for which he currently seeks 
compensation.  To the same point, although the veteran's 
purported reading of the tags on caskets carried aboard 
aircraft on which he flew and "want[ing] to know why them 
and not me" is identified by him as evidence of "survivor 
guilt", the Court has held that lay persons, such as the 
veteran, are not competent to offer opinions as to diagnosis 
or causation of disability.  Espiritu v. Derwinski,  2 Vet. 
App. 492, 495 (1992). 

An April 2000 lay statement from the veteran's spouse, who 
married him in Moscow in March 1993, described the veteran's 
childhood, his military service, the onset of his tobacco 
use, and the encouragement of his smoking habit by the 
military; as well as the symptoms of his respiratory 
disorders, including shortness of breath and panic attacks 
when he cannot catch his breath.  In addition, she related 
that the veteran wakes in a sweat and takes some time to 
realize that he is not in 
Vietnam anymore; that he has "convinced himself" that he 
does not have any 
friends, and that her support alone is not enough.  She 
further stated that the content of her letter represented the 
veteran's thoughts as reflected through her.  

Further, the record demonstrates the veteran's wife married 
him in Moscow in March 1993.  Nonetheless, in her statement, 
the veteran's wife describes the veteran's childhood, his 
military service, the onset of his tobacco use, and the 
encouragement of his smoking habit by the military, all of 
which are matters with respect to which she has no personal 
knowledge.  For this reason, the statement warrants the 
assignment of no more probative weight that the same 
assertions uttered by the veteran himself.

In the absence of evidence of combat service, or of a 
verified stressor, including evidence that those claimed 
stressors upon which the diagnoses of PTSD are predicated 
actually occurred, the Board finds that the diagnoses of PTSD 
in the record are not sufficient to establish service 
connection for PTSD as a result of combat or non-combat 
stressors.  Accordingly, service connection for PTSD is not 
warranted and is denied.


Service Connection for COPD or Emphysema on a Direct Basis, 
as Residual to Inservice Respiratory Infection, or as a 
Disability Due to the Use of Tobacco Products During Military 
Service

The record is silent for complaint, treatment, findings or 
diagnoses of COPD, emphysema, or other chronic respiratory 
disability during the veteran's periods of active service, on 
service retirement examination, or for many years after final 
service separation.  To that point, the Board notes that 
chest X-rays of the veteran were negative in October 1952, in 
June 1954, in July 1954, in September 1956, in February 1957, 
in June 1957, in June 1958, in September 1959, in September 
1961, in October 1965, in June 1967, in February 1968, and on 
service retirement examination in October 1973.  Further, 
service entrance, annual, and retirement examinations during 
service were negative for any abnormalities of the veteran's 
chest or lungs.  The first medical evidence of COPD or 
emphysema is dated in 1997, more than 23 years after final 
service separation.  While the reporting physician (Dr. 
M.K.S.) indicated that such began in 1972, the record shows 
that he had not seen the veteran prior to early 1997, and his 
assertions concerning the date of onset appear to be based 
upon self-serving assertions by the veteran.  Further, a 
hospital summary and work-up at William Beaumont Medical 
Center, dated in November 1985, shows that the veteran 
asserted that he has been told that he had emphysema, but 
denied shortness of breath, dyspnea on exertion, orthopnea, 
or paroxysmal nocturnal dyspnea, while respiratory 
examination showed that his lungs were clear to auscultation, 
with no rhonchi, rales, or wheezing, and chest X-ray revealed 
no evidence of infiltrates or effusion.  

The record further shows that in June 2000, the RO requested 
a VA fee-basis respiratory examination and medical opinion as 
to the cause of the veteran's COPD or emphysema, including a 
specific medical opinion as to whether any nexus existed 
between an inservice respiratory infection in 1954 and the 
subsequent development of those conditions.  That examination 
report and medical opinion stated that it was not as likely 
as not, but less likely, that the 1954 respiratory infection 
was related to his subsequent development of COPD or 
emphysema first diagnosed in early 1997, and that the 
likelihood was greater than 50 percent that the veteran's 
current COPD is due to his history of tobacco abuse, not a 
residual of a respiratory infection.  

Based upon the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of this 
portion of the instant appeal has been obtained by the RO, 
and that VA's duty of notification to the claimant of 
required information and evidence and of its duty to assist 
him in obtaining all evidence necessary to substantiate his 
claims have been fully met.  Further, the Board finds that a 
chronic respiratory condition, including COPD or emphysema, 
was not manifest during active service or on service 
retirement examination, and that competent medical evidence 
and opinion does not relate those conditions to an inservice 
respiratory infection in 1954 or other inservice trauma or 
pathology.  Service connection for a chronic respiratory 
disorder, claimed as COPD and emphysema, on a direct basis or 
as secondary to an inservice respiratory infection is denied.  

The record further shows that on April 14, 2000, the veteran 
claimed service connection for a respiratory infection, 
including COPD and emphysema, as a disability due to the use 
of tobacco products during military service. 

In the past, applicable law and VA regulations have been 
determined to allow for  service connection to be established 
for claimed nicotine-related diseases and disorders.  See VA 
General Counsel Precedential Opinion, (VAOPGCPREC) 19-97; see 
also Davis v. West, 13 Vet. App. 178, 183 (1999).  In 
addition, the VA's Under Secretary for Health has concluded 
that nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).  However, relatively recent legislation relating to 
claims based upon the effects of tobacco products, contained 
in  38 U.S.C.A. § 1103(a) (West Supp. 2001), include the 
following:  "Notwithstanding any other provisions of law, a 
veteran's disability or death shall not be considered to have 
resulted from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air service 
for purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service."  See Public 
Law 105-206, July 22, 1998, 112 Stat. 865, § 8202.  This law 
applies to claims filed after June 9, 1998, and does not 
affect claims filed prior to that date.  

The record shows that the veteran has asserted that his claim 
for service connection for COPD and emphysema was filed prior 
to the effective date of the above-cited legislation.  In 
fact, that claim was received at the RO on April 14, 2000, 
with medical evidence showing a diagnosis of end-stage COPD 
with cor pulmonale. While the current medical evidence and 
opinion is to the effect that the veteran's currently 
diagnosed COPD and emphysema is due to his history of tobacco 
abuse, the assertion that his claim was received "within the 
window" for such claims, i.e., prior to June 9, 1998, is 
factually incorrect. 



In addition, while November 1985 hospital summary from 
William Beaumont Army Medical Center shows that the veteran 
reported smoking 1 pack of cigarettes daily for 35 years 
(i.e., since 1950), the veteran subsequently claimed that his 
tobacco use began in 1953 while in combat in Korea, and a 
June 2001 report of special VA fee-basis respiratory 
examination cited a history offered by the veteran that he 
began smoking during the Korean war and he smoked 1 1/2
 packs of cigarettes daily for approximately 30 years until 
stopping in the past year (i.e., since 1970).  While all of 
those assertions are irrelevant in view of his failure to 
file a claim for disability based upon tobacco use during 
active service prior to June 9, 1998, the demonstrable 
inconsistencies in his reported beginning dates of tobacco 
use typify the veteran's disregard for factual accuracy.  

The United States Court of Appeals for Veterans Claims (the 
Court) has stated that "[w]here the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the [Board] terminated because of the absence of legal merit 
or the lack of entitlement under the law."  Shields v. 
Brown, 8 Vet. App. 346, 351-52 (1995);  Sabonis v. Brown,  6 
Vet. App. 426, 430 (1994).  The Board finds that to the 
extent that the veteran's April 2000 claim for service 
connection for COPD or emphysema represents a claim for 
service connection for disease or injury attributable to the 
use of tobacco products by the veteran during the veteran's 
service, that claim lacks legal merit.  Accordingly, the 
claim for service connection for COPD or emphysema as a 
disability based upon the use of tobacco products during 
active service is denied.

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

The claim for service connection for PTSD is reopened and 
denied.

Service connection for COPD or emphysema on a direct basis 
and as residual to inservice respiratory infection is denied.

Service connection for COPD or emphysema based upon the use 
of tobacco products during active service is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



